Case 8:15-cv-02034-JVS-JCG Document 1127-13 Filed 05/03/21 Page 1 of 4 Page ID
                                  #:77138
                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                       EXHIBIT 92




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 92
Case 8:15-cv-02034-JVS-JCG Document 1127-13 Filed 05/03/21 Page 2 of 4 Page ID
                                  #:77139


Message
From:                         [/O=FIRST ORGANIZATION/OU=EXCHANGE ADMINISTRATIVE GROUP
                   Scott Ferrell
                   (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=SFERRELL]
 Sent:             6/11/2015 4:37:56         PM

To:                Victoria Knowles       [vknowles@trialnewport.com]
 Subject:          RE: Strataluz    v.   Nutrex



Just allege on info and belief that NZ independently advertises.



Founding Partner
Newport Trial Group                      —

                                             A National        Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)       706-6464


From: Victoria Knowles
Sent:     Thursday, June 11, 2015 4:17 PM
To: Scott Ferrell
Cc: Dave      Reid; Katherine Kirshner;           Mandy Jung
Subject:      RE: Strataluz   v.   Nutrex


Will do.
lam       actually having a tough time finding Nutrition Zone’s advertisements and promotions for Vitrix.     We know it is sold
in their stores but it’s not searchable    on Nutrition Zone’s website. Is this a problem?



Kat &      Mandy, if any of you are finding Vitrix related advertisements associated with   Nutrition Zone,   please let me
know. Thanks!


From: Scott Ferrell
Sent: Thursday, June 11, 2015 4:13 PM
To: Victoria Knowles
Cc: Dave Reid; Katherine Kirshner; Mandy                 Jung
Subject: RE: Strataluz v. Nutrex

Vic   >




This is      good to file.         Let’s add       an   allegation that Nutrition Zone independently advertises and
promotes the Nutrex product. Thanks,




                                                                                                                          NTG070771
   CONFIDENTIAL
                                                   DECLARATION OF JOSHUA S. FURMAN                                 EXHIBIT 92
Case 8:15-cv-02034-JVS-JCG Document 1127-13 Filed 05/03/21 Page 3 of 4 Page ID
                                  #:77140


Founding Partner
Newport Trial Group                     —

                                             A National      Litigation Boutique
sferrell@trialnewport.com
www.trialnewport.com
(949)     706-6464

From: Victoria Knowles
Sent:    Thursday, June 11, 2015 9:48 AM
To: Scott Ferrell
Cc: Dave      Reid; Katherine Kirshner;         Mandy Jung
Subject:      RE: Strataluz    v.   Nutrex


Scott,

Here’s    a   draft of the Strataluz     v.   Nutrex   complaint for your review.

Thanks,
VIC


From: Scott Ferrell
Sent: Tuesday, June 09, 2015 1:52 PM
To: Katherine Kirshner; Mandy Jung
Cc: Victoria Knowles; Dave Reid
Subject: Re: Strataluz v. Nutrex

Nutrition      zone   for the first and      Lindberg for the second, as long as venue works

Sent from      my     BlackBerry 10 smartphone on the Verizon Wireless 4G           LTE network.

From: Katherine Kirshner
Sent: Tuesday, June 9, 2015 1:47 PM
To: Scott Ferrell; Mandy Jung
Cc: Victoria Knowles; Dave Reid
Subject: RE: Strataluz v. Nutrex

Nutrition Zone        —
                          CA
Lindberg Nutrition Stores, Inc. CA        —




Vitamin World Outlet Stores, Inc. NV           -




Katherine G. Kirshner
Litigation Paralegal

NEWPORT TRIAL GROUP
A Professional   Corporation
4100     Newport Place Drive, Suite #800


                                                                                                        NTG070772
   CONFIDENTIAL
                                                   DECLARATION OF JOSHUA S. FURMAN                 EXHIBIT 92
Case 8:15-cv-02034-JVS-JCG Document 1127-13 Filed 05/03/21 Page 4 of 4 Page ID
                                  #:77141


Newport Beach, CA 92660
(949)   706-6464
(949)   706-6469    —
                        Fax
kkirshner@trialnewport.com
www.trialnewport.com

From: Scott Ferrell
Sent: Tuesday, June 09, 2015 10:25 AM
To: Mandy Jung; Katherine Kirshner
Cc: Victoria Knowles; Dave Reid
Subject: Strataluz v. Nutrex

Guys,

| would like to    sue    Orange County state court, and do so in a way that they cannot remove.
                         Nutrex in                                                                                   Rather than add
the non-removable language, I’d like to do this:


1.    Sue them     only for the UCL and not the Lanham Act, so that there is no removable claim; and
2.    Adda retailer defendant that is either (1) based in California,        or   (2) incorporated   in Nevada. That way, there will be
no   complete diversity for purposes of removal.

Kat/Mandy: Can you guys do some research to find retailers that sell Nutrex Vitrix and then find one that is based in
California   or   incorporated in Nevada?     | think Nutrition Zone is   one.



Vic: Can you draft the        Complaint?

Thanks,




Founding Partner
Newport Trial Group                  —
                                         A National Litigation       Boutique
sterrell@trialnewport.com
www.trialnewport.com
(949)    706-6464




                                                                                                                               NTG070773
     CONFIDENTIAL
                                             DECLARATION OF JOSHUA S. FURMAN                                            EXHIBIT 92
